ORDER
Writ Granted and Made Peremptory:
Public employers’ intrusions on constitutionally protected privacy interest of government employees for non-investigatory, work-related purposes, as well as for investigations of work-related misconduct should be judged by a standard of reasonableness under all circumstances. This standard is met when the search is justified at its inception and when the search is reasonably related in scope to the circumstances which justified the interference in the first place. O’Connor v. Ortega, 480 U.S. 709, 107 S.Ct. 1492, 94 L.Ed.2d 714 (1987); State v. Lambright, 525 So.2d 84 (La.App. 3 Cir.1988); writ denied, 530 So.2d 83 (La.1988). Accordingly, the trial court’s order granting defendant’s motion to suppress on the grounds that neither a warrant or probable cause was present is vacated and the case is remanded to the district court for further proceedings in accordance with law.
THUS DONE AND SIGNED this 23rd day of May, 1989.